          Case 2:15-cv-02138-SMM Document 32 Filed 04/12/19 Page 1 of 4



     GORDON REES SCULLY MANSUKHANI, LLP
 1   Leon B. Silver (AZ Bar No. 012884)
     Kami M. Hoskins (AZ Bar No. 026271)
 2   Two North Central Avenue, Ste. 2200
     Phoenix, AZ 85004
 3   Telephone: (602) 794-2468
     Fax: (602) 265-4716
 4   E-mail: lsilver@grsm.com
             khoskins@gsrm.com
 5   Attorneys for Defendants
 6   BENDAU & BENDAU PLLC
     Clifford P. Bendau, II (AZ Bar No. 030204)
 7   Christopher J. Bendau (AZ Bar No. 032981)
     P.O. Box 97066
 8   Phoenix, Arizona 85060
     Telephone: (480) 382-5176
 9   Fax: (480) 304-3805
     Email: cliffordbendau@bendaulaw.com
10          chris@bendaulaw.com
     Attorneys for Plaintiff
11

12                        IN THE UNITED STATES DISTRICT COURT
13                              FOR THE DISTRICT OF ARIZONA
14
      Christina J. Wagner,                           No. 2:15-cv-02138-SMM
15
                              Plaintiff,
16                                                   JOINT MOTION TO FILE JOINT
      vs.                                            MOTION FOR APPROVAL OF FLSA
17                                                   SETTLEMENT UNDER SEAL
18    Frimmel Management LLC, et al.,
19                            Defendants.
20

21            The parties jointly move pursuant to LRCiv 5.6 for an order authorizing them to file

22   under seal the Joint Motion for Approval of FLSA Settlement (the “Approval Motion”).

23   The parties support the Motion with the following Memorandum of Points and Authorities

24   and all matters of record, which are incorporated herein by reference.

25                     MEMORANDUM OF POINTS AND AUTHORITIES

26   I.       INTRODUCTION.

27            On October 24, 2015, Plaintiff Christina Wagner (“Plaintiff”) filed the above-

28   captioned case against defendants Frimmel Management, LLC and Bret Frimmel
      Case 2:15-cv-02138-SMM Document 32 Filed 04/12/19 Page 2 of 4




 1   (collectively, “Defendants”). Plaintiff filed her First Amended Complaint on January 5,
 2   2016 [Doc. No. 11]. Plaintiff alleges claims under the Fair Labor Standards Act (“FLSA”),
 3   29 U.S.C. § 201, et seq. for alleged minimum wage violations.
 4          The Court dismissed two of Plaintiff’s claims, and stayed the litigation pending the
 5   outcome of the Ninth Circuit’s decision in the appeals consolidated under Marsh v. J.
 6   Alexander’s LLC, No. 15-15791. The Ninth Circuit issued its opinion in Marsh, and the
 7   United States Department of Labor subsequently issued revised guidance related to its
 8   interpretation of the law relied upon by the Ninth Circuit.
 9          The parties settled their dispute and notified the Court. As a term of their settlement,
10   the parties agreed to keep the settlement confidential. The Court entered an Order on
11   March 7, 2019 ordering the parties to file a motion to approve their settlement agreement
12   [Doc. No. 27]. Accordingly, the parties seek to file the joint motion to approve the
13   settlement under seal.
14   II.    LEGAL AUTHORITY.
15          The parties seek authorization to file the Approval Motion under seal. Under LRCiv
16   5.6(b), the Court may order the sealing of a document pursuant to a motion, stipulation, or
17   the Court’s own motion. In the Ninth Circuit, a party seeking to seal judicial records must
18   show that “compelling reasons supported by specific factual findings outweigh the general
19   history of access and the public policies favoring disclosure.” See Pintos v. Pac. Creditors
20   Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana v. City & Cnty. of Honolulu,
21   447 F.3d 1172, 1178-79 (9th Cir. 2006)).
22          In this case, confidentiality is a material term of the parties’ agreement, and the
23   parties have agreed their settlement should be filed under seal. Additionally, Defendants
24   dispute they violated the law, but given the evolving state of the law, they believe
25   settlement is the reasonable resolution to the parties’ dispute.             Maintaining the
26   confidentiality of the agreement, however, is critical to Defendants so as not to invite future
27   unsubstantiated claims by former or current employees based on an unresolved and ever-
28
                                                   2
      Case 2:15-cv-02138-SMM Document 32 Filed 04/12/19 Page 3 of 4




 1   evolving area of the law.
 2          The parties believe the benefits of settlement outweigh the risks and costs associated
 3   with litigating the lawsuit to trial and potential additional appeals. The parties also believe
 4   resolving the case without additional litigation outweighs the public’s interest in the
 5   parties’ settlement.   For these reasons, the parties’ request that the Court preserve
 6   confidentiality of their settlement agreement and authorize them to file the Approval
 7   Motion under seal.
 8   III.   CONCLUSION.
 9          The parties respectfully request the Court enter an Order: (i) granting Motion; (ii)
10   authorizing them to file the Approval Motion under seal; and (iii) granting the parties such
11   other and further relief as is just and proper under the facts and circumstances.
12   Contemporaneous with this Motion, the parties will lodge the Approval Motion with the
13   Court pursuant to LRCiv 5.6(c).
14

15          RESPECTFULLY SUBMITTED this 12th day of April, 2019.
16

17
                                                GORDON REES SCULLY MANSUKHANI
18                                              LLP
19                                              /s/ Kami M. Hoskins
                                                Leon B. Silver
20                                              Kami M. Hoskins
                                                Attorneys for Defendants
21

22

23                                              BENDAU & BENDAU PLLC

24
                                                /s/ Clifford P. Bendau, II (with permission)
25                                              Clifford P. Bendau, II
                                                Attorney for Plaintiffs
26

27

28
                                                   3
      Case 2:15-cv-02138-SMM Document 32 Filed 04/12/19 Page 4 of 4




 1                              CERTIFICATE OF SERVICE
 2
         I hereby certify that on April 12, 2019, I electronically transmitted the foregoing
 3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4 Notice of Electronic Filing to the following CM/ECF registrants:

 5 Clifford P. Bendau, II
 6 THE BENDAU LAW FIRM PLLC
   P.O. Box 97066
 7 Phoenix, Arizona 85018

 8 cliffordbendau@bendaulaw.com
   Attorney for Plaintiff
 9

10
     /s/ Kimberly Davison
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               4
